Per Curiam.
The plaintiff appeals from a judgment of the Burlington County Court, Law Division, which dismissed the writ of habeas corpus obtained by the plaintiff.
The defendant, a police officer of Massachusetts, made a return to the writ, in which he set forth that he had the body of the plaintiff before the court and that the plaintiff was held on a rendition warrant as a fugitive from justice from Massachusetts. No copy of any writ, warrant or other written authority for the detention of the plaintiff was annexed to the return and no original thereof was produced at the hearing, as required by B. S. 2 :82-25. At the hearing there was a complete failure to show any legal cause for the imprisonment or restraint of the plaintiff. Therefore, the plaintiff was entitled to a discharge.
The judgment is reversed.